SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

624
CA 16-01767
PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND SCUDDER, JJ.


L.E.M. FINANCIAL INC., PLAINTIFF-APPELLANT,

                      V                                             ORDER

PENNY WILLIAMS CARDINALE, ALSO KNOWN AS PENNY
WILLIAMS, ALSO KNOWN AS PENNY J. WILLIAMS,
JPMORGAN CHASE BANK, N.A. DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANTS.


DRUCKMAN LAW GROUP PLLC, WESTBURY (LISA M. BROWNE OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

LAW OFFICE OF BRUCE S. ZEFTEL, BUFFALO (BRUCE S. ZEFTEL OF COUNSEL),
FOR DEFENDANT-RESPONDENT JPMORGAN CHASE BANK, N.A.


     Appeal from an order of the Supreme Court, Cattaraugus County
(Michael L. Nenno, A.J.), entered February 8, 2016. The order granted
the motion of defendant JPMorgan Chase Bank, N.A. to dismiss the
complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    April 28, 2017                      Frances E. Cafarell
                                                Clerk of the Court